Award to the claimant unanimously affirmed, with costs to the State Industrial Board against the employer and the insurance carrier. The appeal by the attorney is dismissed, without costs. (Matter of Finnegan v. Catholic Charities, 236 App. Div. 767; Matter of Lewis v. Lefren, Inc., 234 id. 513.) Hill, .P. J., Rhodes and Bliss, JJ., concur in the dismissal; Crapser and Heffernan, JJ., concur in the dismissal on the ground that the question of the attorney receiving additional compensation voluntarily paid is not presented on this appeal.